DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al, US 2016/0186699 [Fukui] in view of Kimoto et al, US 2017/0284317 [Kimoto].
Regarding claim 3, with reference to figures 1-6, Fukui discloses a method for controlling the internal pressure of an operating liquid container (14) of a motor vehicle (12), having the following method steps of:10 
determining an internal pressure of the operating liquid container by means of a pressure sensor (34) arranged in an operating liquid container interior (see figure 1);
comparing the determined internal pressure with 15 a predetermined maximum internal pressure by means of an electronic control device (paragraphs 29, 30);
outputting an opening signal (paragraph 40) from the control device to a vent valve (28) that is arranged in a vent line (16) or between the operating liquid 20 container interior and the vent line, wherein the vent line fluidically connects the operating liquid container interior to the atmosphere (via canister 44 and vent 
and transferring the vent valve into an open position (paragraph 40), in which the operating liquid container interior is fluidically connected to the atmosphere by means of the vent valve, when 30 the opening signal is received (see also paragraphs 42-48),
See at least paragraphs 26-57.
Fukui does not explicitly disclose an atmospheric pressure sensor and using a differential pressure based on the tank pressure and the atmospheric pressure. Fukui bases the tank pressure relative to the atmospheric pressure, (see paragraph 52).
However, Kimoto discloses a system and method for an evaporated fuel processing device including a flow control valve for controlling flow from a fuel tank and holding the tank in a hermetically sealed state.  The position of the valve is learned in this situation based on the pressure in the fuel tank using a pressure sensor (26).  Kimoto also discloses that this sensor can be replaced with an absolute pressure sensor and a differential pressure between the absolute pressure sensor and an atmospheric pressure sensor to determine if the pressure in the fuel tank is within or outside a pressure range relative to atmospheric pressure.  See at least paragraphs 8 and 43-44.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an atmospheric pressure sensor to account for changes in the vehicle operating environment and to use a differential pressure as taught by Kimoto in the system of Fukui since a differential pressure is a known 
Regarding claim 4, 
Regarding claim 5, Fukui does not explicitly disclose that the valve is gradually opened.  However, since the valve cannot open instantaneously, it necessarily opens gradually as it moves from fully closed to the opened position commanded by the controller.
Regarding claim 6, Fukui further discloses determining whether a regenerating valve (30) arranged in a flushing line (18) or between a flushing connection of an adsorption filter (44) and the flushing line is in an open 30 position, wherein the flushing line fluidically connects an adsorption filter interior to an intake tract of an internal combustion engine of the motor vehicle, outputting a closing signal from the control 35 device to the vent valve when the regenerating valve  is in the open position, and transferring the vent valve into a closed position, in which the operating liquid container interior is fluidically separated from the 4 P70588WOatmosphere by means of the vent valve, when the closing signal is received.  Please note that as the vent valve is opened with the regenerating valve, the conditions of the claim is satisfied even when the valves are opened and closed together.
Regarding claim 7, Fukui further discloses at least one operating liquid container; at least one pressure sensor arranged in an operation liquid container interior for determining an internal pressure of the operating liquid container interior; a vent line that fluidically connects the operating liquid container interior to the atmosphere; an electrically actuable vent valve that is arranged in the vent line or between the operating liquid container interior and the vent line and is actuable between an open position, in which the operating liquid container interior is fluidically connected to the atmosphere, and a closed position, in which the operating liquid container interior is fluidically 
The limitation “wherein the operating liquid container system has an ambient pressure sensor for determining an ambient pressure of the operating liquid container and the controller is configured to carry out a method as claimed in claim 3” is addressed above with respect to claim 3.
Regarding claim 9, Fukui further discloses the operating liquid container system has an adsorption filter (44) that is fluidically connected to the vent line by means of an inlet connection and to the atmosphere by means of an outlet 5 connection, and the electronic control device is configured to carry out the method as claimed in claim 6.
Regarding claim 10, Fukui further discloses the operating liquid container system has an overpressure protection valve (48) that is arranged in the vent line or between the operating 15 liquid container interior and the vent line, the overpressure protection valve is movable between an open position, in which gas exchange is allowed by the overpressure protection valve, 20 and a closed position, in which gas exchange is prevented by the overpressure protection valve; the overpressure protection valve is in its closed position when the internal pressure in the operating liquid container interior is below 25 the maximum pressure; and the overpressure protection valve is transferred into its open position when the internal pressure in the operating liquid container interior is above the maximum pressure (See paragraph 41).
Regarding claim 11, Fukui further discloses the operating liquid container system  has a negative pressure protection valve (48) that is arranged in the vent line or 
Regarding claim 12, Fukui further discloses the operating liquid container system has a 20 filler tube (35) that leads into the operating liquid container interior (11), and a refueling vent line (20) that is fluidically connected to the operating liquid container interior and the filler tube;25 , the electrically actuable vent valve is configured as a service and/or refueling vent valve with a service venting inlet connection, a service venting outlet connection, a refueling venting inlet connection and a 30 refueling venting outlet connection, the service venting inlet connection and the refueling venting inlet connection are each fluidically connected to the operating liquid container interior , the service venting outlet 35 connection is fluidically connected to the atmosphere, and the refueling venting outlet connection is fluidically connected to the filler tube; the service and/or refueling vent valve (62) is electrically actuable between a venting position, a refueling position and a closed position; in the venting position, the operating liquid 5 container interior is fluidically connected to the atmosphere and to the filler tube by means of the service and/or refueling vent valve; in the refueling position, the operating liquid container interior is fluidically separated 10 from the atmosphere by means of the 
Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered.  In light of the amended grounds of rejection the raised issues are currently moot as the Kimoto reference fully supports the Examiner’s previous position that the claims are obvious.  
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747